Citation Nr: 9935387	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  

3.  Entitlement to a total disability rating due to 
individual unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
cardiac disability, found no new and material evidence with 
which to reopen a previously-denied claim for a psychiatric 
disability, and denied a total disability rating due to 
individual unemployability.  The veteran filed a timely 
notice of disagreement, initiating this appeal.  

Regarding the veteran's claim for a total disability rating 
due to individual unemployability, that issue will be 
deferred pending final resolution of other issues being 
remanded within this decision.  Deferral of the total rating 
claim is required because it is inextricably intertwined with 
other issues still pending.  Harris v. Derwinski, 1 Vet. App. 
180 (1990)



FINDINGS OF FACT

1.  The veteran has been awarded service connection for 
hypertension.  

2.  Medical evidence of record indicates the veteran has a 
current cardiac disability.  

3.  The veteran, a registered nurse, has suggested a medical 
nexus between her service connected hypertension and a 
current cardiac disability.  

4.  The veteran has submitted new and material evidence, in 
the form of VA medical treatment records, with which to 
reopen her claim for service connection for a psychiatric 
disability.  

5.  The veteran's claim for service connection for a 
psychiatric disability is plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cardiac disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310 (1999).    

2.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp 1999); 38 C.F.R. § 3.156 (1999).  

3.  The claim for service connection for a psychiatric 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative for any 
diagnosis of or treatment for a cardiovascular disability 
other than hypertension.  Hypertension was noted on several 
occasions during the veteran's service, and service 
connection for hypertension was eventually awarded by the RO 
in March 1992.  Service medical records also reflect that the 
veteran was evaluated for depression in April 1987.  Marital 
and work-related stressors were reported.  An adjustment 
disorder with depressed mood was diagnosed, and medication 
was prescribed.  

Since her May 1990 separation from service, the veteran has 
sought service connection for several disabilities, including 
depression.  Service connection for depression was denied by 
the RO in a March 1992 rating decision; a current psychiatric 
disability was not found at that time.  A timely notice of 
disagreement was not filed.  

Following her discharge, the veteran has been afforded 
medical treatment at VA facilities.  She was seen in February 
1994 for a mental health evaluation.  Her symptoms included 
uncontrollable crying spells and poor concentration.  A 
provisional diagnosis of depression was given.  

In March 1997, the veteran filed an application to reopen a 
previously denied claim for service connection for a 
psychiatric disability.  The RO issued an April 1997 rating 
decision, finding no new and material evidence with which to 
reopen the veteran's service connection claim for a 
psychiatric disability.  

The veteran was hospitalized at a VA medical center in August 
1997 for suicidal ideation.  Personal and financial stressors 
were reported by the veteran.  A cardiac consultation was 
afforded her, and her EKG test results raised the possibility 
of an old myocardial infarction.  A follow-up stress test was 
recommended.  She was diagnosed with adjustment disorder with 
depressed mood and acute psychotic features, and borderline 
personality disorder.  

In October 1997, the veteran requested service connection for 
a cardiac disability, and a total disability rating due to 
individual unemployability.  She also renewed her request to 
reopen her previously denied claim for service connection for 
a psychiatric disability.  These claims were all denied by 
the RO via a rating decision issued that same month.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  

A cardiac stress test was afforded the veteran in November 
1997; however, the results were inadequate and no diagnosis 
was given.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 1998.  She testified that she 
first began to experience symptoms of depression during 
service.  Her work as a military nurse placed a great deal of 
stress on her, and she began to experience depressive 
symptoms.  She continues to experience these symptoms at 
present.  Regarding her claimed cardiac disability, while 
hospitalized at a VA medical facility in 1997, she was told 
she had had a heart attack in the past.  A stress test was 
performed at a VA medical center, but she was never informed 
of the results.  She continues to received ongoing treatment 
from the VA for a cardiovascular disability.  She asserted 
that her heart disease is proximately due to or the result of 
her service connected hypertension.  


Analysis
I.  Well-groundedness - Cardiac disability

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the present case, the veteran has alleged a current 
disability, some form of cardiac disease, which is 
proximately due to or results from her service connected 
hypertension.  38 C.F.R. § 3.310 (1999).  An August 1997 VA 
hospitalization summary indicated a possible prior myocardial 
infarction, based on the veteran's EKG results.  Next, the 
veteran herself has suggested this cardiac disability is 
medically related to her service connected hypertension.  As 
she is a registered nurse, she is qualified to offer expert 
evidence of a plausible medical nexus in the present case.  
Pond v. West, 12 Vet. App. 341, 345-46 (1999).  In light of 
the above evidence, the appellant's claim is well grounded.  
Caluza, supra.  


II.  New and material evidence - Psychiatric disability

The veteran seeks to reopen a service connection claim for a 
psychiatric disability.  She has previously applied for, and 
was denied by the RO in March 1992, service connection for 
such a disability.  This RO decision is final, and may not be 
reconsidered.  The claim may only be reopened if new and 
material evidence is added to the record.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In support of her application to reopen, the veteran has 
submitted additional medical records, including an August 
1997 VA hospitalization summary.  This hospitalization 
summary contains a diagnosis of adjustment disorder, with 
depressive features.  This evidence is clearly new, because 
it was received subsequent to the prior final denial, and it 
is not cumulative or redundant of any other evidence of 
record.  Additionally, this hospitalization summary, with a 
medical diagnosis of a psychiatric disability, is material, 
because it goes right to the basis of the previous denial; 
i.e., the lack of a medical diagnosis of a current 
psychiatric disability.  As such, this medical record "bears 
directly and substantially on the specific matter under 
consideration," and is material within the meaning of 
38 C.F.R. § 3.156 (1999).  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for a psychiatric 
disability, and the 1992 RO decision is reopened.  It follows 
that the claim should be considered anew.  


III.  Well-groundedness - Psychiatric disability

As the U. S. Court of Appeals for Veterans Claims (Court) has 
noted, once the VA makes a finding that new and material 
evidence has been submitted, it must then determine if the 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).  "[A]bsent 
a well-grounded claim, the adjudication process must come to 
a screeching halt despite reopening," according to the 
Court.  Id. at 206 (citing Epps v. Gober, 126 F.3d 1464, 1468 
(Fed.Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998)).  

In response to the Court's directive, consideration must be 
given to whether the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  In that regard, the 
veteran has reported depressive symptomatology in service, 
and the service medical records do confirm psychiatric 
counseling being afforded the veteran, with a diagnosis of 
adjustment disorder, with depressive features, being 
rendered.  Next, the veteran has submitted the aforementioned 
VA hospitalization summary which indicates a current 
diagnosis of adjustment disorder.  Finally, the veteran has 
testified regarding a continuity of depressive symptomatology 
since her separation from service.  38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 489 (1997).  Thus, the 
veteran has submitted sufficient evidence of a well grounded 
claim for service connection for a psychiatric disability, 
and additional adjudication may be afforded her.  Winters, 
supra; Caluza v. Brown, 7 Vet. App. 498 (1995).  


ORDER

1.  The claim of entitlement to service connection for a 
cardiac disability is well grounded.  To this extent only, 
the appeal is granted.

2.  The veteran having submitted new and material evidence, 
her petition to reopen her claim for service connection for a 
psychiatric disability is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for a current cardiac 
disability, which she claims is secondary to her service 
connected hypertension.  An August 1997 VA hospitalization 
summary stated that recent EKG results suggested a possible 
prior myocardial infarction, but a follow-up VA stress test 
was incomplete, and no definite diagnosis could be made.  
Once a claim is found to be well grounded, the VA has a 
statutory duty to assist the claimant in developing the facts 
pertinent to his/her claim.  38 U.S.C.A. § 5107(a) (West 
1991).  This duty includes providing a thorough and 
contemporaneous medical examination that discusses the 
etiology of any claimed condition(s).  Pond v. West, 12 Vet. 
App. 341 (1999).  A current medical examination is especially 
important where the medical questions at issue are beyond the 
expertise of the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In the present case, a medical 
examination is necessary to clarify the veteran's current 
cardiac disability, if any, and to determine if this 
disability is proximately due to or resulting from her 
service connected hypertension.  

The veteran having submitted a well grounded claim for 
service connection for a psychiatric disability, her claim 
should be considered on the merits.  However, the Board may 
not address in its decision a question that had not been 
addressed by the RO without consideration as to whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Thus, this claim must be remanded to allow the 
RO to consider the issue of service connection for a 
psychiatric disability on the basis of all evidence of 
record, both old and new.  

Again, as this claim is well grounded, the statutory duty to 
assist applies.  38 U.S.C.A. § 5107(a) (West 1991).  
Specifically, the veteran has twice been diagnosed with 
adjustment disorder; once during service, and more recently 
during a 1997 VA hospitalization.  However, neither 
diagnosing medical professional has suggested this disorder 
is a chronic condition.  While the veteran, a registered 
nurse, has herself suggested her psychiatric disability is 
chronic and ongoing since service, her self-diagnosis in this 
case is not without a certain degree of self-interest, and 
this fact may be acknowledged by the Board.  Pond at 345-46.  
A current examination is required.  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

3.  The veteran should be afforded a VA 
cardiovascular examination(s) to evaluate 
her current cardiovascular disabilities, 
if any.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising her of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests, as 
determined by the examiner, should be 
accomplished.  The examiner should 
identify all current cardiovascular 
disabilities, if any, and determine if it 
is as likely as not if such disabilities 
were either incurred in or aggravated by 
service, or are proximately due to or 
resulting from the veteran's service 
connected hypertension.  The medical 
basis for all opinions expressed should 
be indicated.  

4.  The veteran should be afforded a VA 
psychiatric examination(s) to evaluate 
her psychiatric disabilities, if any.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising her of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
The examiner should list any psychiatric 
disabilities, including adjustment 
disorder, currently exhibited by the 
veteran, and determine if it is as likely 
as not such a disability was either 
incurred in or aggravated by service.  
The medical basis for all opinions 
expressed should be indicated.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claims for service connection 
for cardiac and psychiatric disabilities.  
The veteran's service connection claim 
for a psychiatric disability must be 
reviewed in light of all evidence of 
record, both old and new.  If the actions 
taken remain adverse to the veteran in 
any way, she and her representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







